DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
3.	The drawings contains fifteen sheets of figures 1-15 were received on 06/03/2022  These drawings are approved by the examiner.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The disclosure is objected to because of the following informalities: In paragraph [0001]: on line 2 of the paragraph, “2020, which” should be changed to --2020, now U.S. Patent No. 11,378,784 issued on July 05, 2020, which--.  Appropriate correction is required.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 12 of U.S. Patent No. 10,678,026 in view of Tsai et al (US Publication No. 2014/0043694, submitted by applicant).
Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claims 1-11 are readable from the features recited in Patent claims 1-4 and 12 except the features regarding to the power of the fourth lens element as recited in present claim 1 and the features regarding to the shape of lens surfaces as recited in present claims 4-6 and 8-10.
In particular, the features of the present claims 1 and 3 are read from the features recited in Patent claims 1 and 3 except the feature that the power of the fourth lens element. The features of present claim 2 are read from the Patent claim 4; the features recited in present claim 7 are read from the features of Patent claim 2; and the features recited in present claim 11 are read from the features recited in Patent claim 12.
Regarding to the feature regarding to the power of the fourth lens element, it is noted that an optical lens system comprises a first negative lens, a second positive lens, a third positive lens, a fourth positive lens, a fifth negative lens, a positive sixth lens and a seventh negative lens is disclosed in the art as can be seen in the lens system provided by Tsai et al, see the 10th Embodiment described in paragraphs [0190]-[0200], Table 19 and shown in fig. 19 in which Tsai et al an optical lens system comprises a first negative lens (1010), a second positive lens (1020), a third positive lens (1030), a fourth positive lens (1040), a fifth negative lens (1050), a positive sixth lens (1060) and a seventh negative lens (1070). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical lens system as recited in Patent claims 1-4 and 12 by using a fourth lens element having a positive refractive power as suggested by Tsai et al for the purpose of obtaining an optical lens system to meet a particular application.
Regarding to the shapes of the lens surfaces as recited in present claims 4-6 and 8-10, such lens shapes are disclosed in the optical lens system provided by Tsai et al. In particular, in the optical lens system provided by Tsai et al, the second lens element (1020) has a convex object-side lens surface (1021); the third lens element (1030) has a convex object-side lens (1031); surface; the fourth lens element (1040) has a convex object-side lens surface (1041) and a convex image-side lens surface (1042); the fifth lens element (105) has a concave object-side lens surface (1051) and a convex image-side lens surface (1052); the sixth lens element (1060) has a convex object-side lens surface (1061) and a convex image-side lens surface (1062); ad the seventh lens element (1070) has a convex object-side lens surface (1071).
8.	Claims 1-2, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of U.S. Patent No. 11,378,784 in view of Tsai et al (US Publication No. 2014/0043694, submitted by applicant).
Although the claims at issue are not identical, they are not patentably distinct from each other because all features recited in present claim 1 are readable from the features recited in Patent claim 1 except the features regarding to the power of the fourth lens element as recited in present claim 1.  The features of present claim 2 are read from the Patent claim 2; and the features recited in present claim 11 are read from the features recited in Patent claim 11.
Regarding to the feature regarding to the power of the fourth lens element, it is noted that an optical lens system comprises a first negative lens, a second positive lens, a third positive lens, a fourth positive lens, a fifth negative lens, a positive sixth lens and a seventh negative lens is disclosed in the art as can be seen in the lens system provided by Tsai et al, see the 10th Embodiment described in paragraphs [0190]-[0200], Table 19 and shown in fig. 19 in which Tsai et al an optical lens system comprises a first negative lens (1010), a second positive lens (1020), a third positive lens (1030), a fourth positive lens (1040), a fifth negative lens (1050), a positive sixth lens (1060) and a seventh negative lens (1070). Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the optical lens system as recited in Patent claims 1-4 and 12 by using a fourth lens element having a positive refractive power as suggested by Tsai et al for the purpose of obtaining an optical lens system to meet a particular application.
9.	Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of U.S. Patent No. 11,378,784 in view of Tsai et al (US Publication No. 2014/0043694, submitted by applicant) and Son (US Patent No. 10,678,026, submitted by applicant).
Regarding to the shapes of the lens surfaces as recited in present claims 3-10, such lens shapes are disclosed in the combined product  provided by Patent claims 1-11 and Tsai et al except the feature regarding to the shape of the image-side lens surface of the first lens element.  However, an optical lens system having seven lens elements wherein the first lens have both concave object-side and image-side lens surfaces is disclosed in the art as can be seen in the optical lens system provided by Son. See claim1 of the Patent issued to Son. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combined product provided by Patent claims 1-11 and Tsai et al by using a first lens element having both concave object-side and image-side lens surfaces as suggested by Son to adjust the ability of forming an image with controllable image aberrations.
Allowable Subject Matter
10.	Claims 1-11  would be allowable if applicant submitted Terminal Disclaimers to overcome the rejections of the present claims over the Patents 10, 678,026 and 11,378,784 with the prior art as provided in the present office action.
11.	The following is a statement of reasons for the indication of allowable subject matter: 
The optical system having seven lens elements as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2014/0043694 and 2015/0043091 by the limitations regarding to the range governing the field of view and the F-number of the optical system as recited in the claim by the feature thereof “530  <  ANG/Fno  <  610 is satisfied …. The optical system” (claim 1, lines 11-12). It is noted that while an optical lens system having seven lens elements with powers of the lenses as recited in the claim by the features thereof “a first lens element … the optical system” (claim 1, lines 2-10) is disclosed in the optical lens system of each of the mentioned prior art; however, each of the mentioned prior art does not disclose that the ratio of ANG/Fno is in the range as claimed in the present claim  1.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872